Case 3:20-cv-01395-MMA-WVG Document 23 Filed 10/05/20 PageID.91 Page 1 of 1



  1
  2
  3
  4
  5
  6
  7
                             UNITED STATES DISTRICT COURT
  8
                           SOUTHERN DISTRICT OF CALIFORNIA
  9
 10   PROFITWISE ACCOUNTING INC, a                       Case No. 20-cv-1395-MMA-WVG
      California corporation, individually and
 11   on behalf of all others similarly situated,
                                                         ORDER GRANTING JOINT
 12                    Plaintiff,                        MOTION FOR EXTENSION
                                                         OF TIME FOR DEFENDANT
 13          v.                                          TO RESPOND
 14   BANK OF AMERICA, N.A., et al.,                     [Doc. No. 19]
 15                    Defendants.
 16
 17
 18          On October 1, 2020, Plaintiff Profitwise Accounting Inc. and defendant
 19   Pacific Enterprise Bank (“Defendant”) filed a joint motion to extend Defendant’s
 20   time to respond to the Complaint. Upon due consideration, good cause appearing,
 21   the Court GRANTS the joint motion. Defendant must respond to the Complaint on
 22   or before November 2, 2020.
 23          IT IS SO ORDERED.
 24    DATED: October 5, 2020
 25                                              HON. MICHAEL M. ANELLO
 26                                              United States District Judge
 27
 28
      ____________________________________________________________________________________________
                                                    1                   20-cv-01395-MMA-WVG
